Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on February 8, 2022, in which claims 1, 19, and 20 are amended. Claims 1-20 are currently pending.

Drawings
Applicant's amendments made to the drawings are acknowledged. Examiner’s objection to the drawings are hereby withdrawn, as necessitated by Applicant’s amendments made to the drawings.

Response to Arguments
The rejections to claims 1-20 under 35 U.S.C. § 112(b)/(f) are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.
Applicant’s arguments with respect to rejection of claims 1-20 under 35 U.S.C. 102/103(a) based on amendment have been considered and are persuasive. The argument is moot in view of a new ground of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 11, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao (US 2016/0110794) and in view of Myberg (“A Recommender System for an Online Auction”, 2016).

Regarding claim 1, Hsiao teaches a method of generating notifications for second network assets contemporaneous with and based on user interactions with a first network asset, the method comprising:
	receiving an indication of a user interaction with a first network asset ([¶0003] "An important aspect of e-commerce is providing an online user with item, e.g., product, alternative(s) relevant to the user."  [¶0026] and FIG. 1 104, 124 “one or more other products identified using user behavior”. Item interpreted as synonymous with first network asset.),
the first network asset being singular or unique ([¶0031] “the model 124, adapting parameters, e.g., weights, reflecting a desired degree of contribution of individual information sources” Individual information source interpreted as synonymous with single user such that reflecting a desired degree of contribution of an individual information source is interpreted as synonymous with the first network asset being singular or unique.);
	identifying one or more characteristics of the first network asset ([¶0038] and FIG. 1, 120 “identify visual features, or characteristics, of each product”];
	training a model to maximize relevance between a first network asset and a set of second network assets ([¶0006] "the stored program logic comprising first determining logic for determining visual similarity training data for a plurality of items, the visual similarity training data identifying, for each pair of items of the plurality of items, a level of visual similarity between images of the items in the pair" Pair of items interpreted as first and second network assets.  [¶0029] “one or more gradient boosted decision trees may be trained as model 124, e.g., a regression model, upon various types, or sources, of information, such as and without limitation visual similarity, social activity, item metadata information, user events, e.g., user clicks, user skips, etc.” Gradient boosted decision tree for determining similarity interpreted as synonymous with model for maximizing relevance between assets.  By minimizing similarity error the similarity is maximized.), the model using semantic representations of the one or more characteristics of the first network asset to identify the set of second network assets ([¶0029] and FIG. 2, 126 “A model trained using a multimodal model trainer may be used to generate a set of recommendations comprising one or more items”);
utilizing the model to generate a set of probability values for the set of second network assets, each probability value indicating a likelihood of user interaction with a second asset of the set of second network assets and based on the set of probability values, surfacing a recommendation candidate, the recommendation candidate being at least a portion of the set of second network assets ([¶0043] and FIG. 2 124 “products A and B, and their features, e.g., visual, social, metadata, etc. features, may be input to model 124 to generate a click prediction, e.g., a probability, or likelihood, that a user might click on product B if it is presented in connection with product A in a set of recommended products for the user.”).
	Although Hsiao teaches a first network asset, the first network asset being singular or unique Hsiao does not explicitly teach wherein singular or unique refers to items that are sparse and may only be purchased by a single user.
	

Myberg, in the same field of endeavor teaches wherein singular or unique refers to items that are sparse and may only be purchased by a single user ([p. ii] "in this thesis, recommendations need to be made in a dynamic environment where items are short-lived and unique" [p. 18] "online auctions are very dynamic marketplaces, where the items are unique and short-lived. Moreover, there are usually many bidders willing to buy certain item, whereas only one of them can win the item" item interpreted as synonymous with first network asset. )

Hsiao and Myberg are both directed towards recommender systems for online e-commerce sites.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hsiao with the teachings of Myberg by generating user recommendations for singular and unique items.  Myberg provides ([p. ii] “Most of the literature on recommender systems assume that items to be recommended are static and non-unique. However, in this thesis, recommendations need to be made in a dynamic environment where items are short-lived and unique”) as motivation over traditional product recommendation services.

Regarding claim 2, the combination of Hsiao and Myberg teaches the method of claim 1, further comprising identifying co-interaction frequencies between static entities associated with the first network asset and one or more additional network assets (Hsiao [¶0025] and FIG. 1, 104 “The other products may include products that are related based on shared user interest, such as and without limitation products that have been co-viewed, co-purchased, co-favorites, etc. by the user.” With respect to the instant specification co-views, co-purchases, co-favorites, etc. interpreted as synonymous with co-interaction frequencies.  Product interpreted as synonymous with static entity associated with the first network asset.).  

Regarding claim 3, the combination of Hsiao and Myberg teaches the method of claim 2, wherein co-interactions comprise one or more of co-purchases, co-bids, co-views, subsequent views, or views-after purchase (Hsiao [¶0025] and FIG. 1, 104 “The other products may include products that are related based on shared user interest, such as and without limitation products that have been co-viewed, co-purchased, co-favorites, etc. by the user.”).

Regarding claim 4, the combination of Hsiao and Myberg teaches, The method of claim 2, wherein the one or more additional network assets are provided as an initial input in generating the set of second network assets (Hsiao  [¶0029] “The model 124 may generate new rankings, which may be used to refresh a recommendation set and may be used as input for retraining and making improvements to the model”).

Regarding claim 8, the combination of Hsiao and Myberg teaches the method of claim 1, wherein the one or more characteristics comprise one or more of a title, an aspect, and a category designation (Hsiao [¶0035] “Metadata information may comprise product title, description, price, etc. information.”).  
	
Regarding claim 11, the combination of Hsiao and Myberg teaches The method of claim 1, wherein the recommendation candidate is surfaced substantially contemporaneously with the user interaction with the first network asset (Hsiao [¶0048] “The set of recommendations may comprise one or more products selected from a corpus of products, and the selection may be based on each product's click prediction value relative to the click prediction values of other products in the corpus.”).

Regarding claim 19, Hsaio teaches A non-transitory computer storage medium storing computer-useable instructions that, when used by at least one computing device, cause the at least one computing device to perform operations for generating notifications for second network assets contemporaneous with and based on user interactions with a first network asset, comprising:
receiving an indication of a user interaction with a first network asset, (Hsiao [¶0026] and FIG. 1 104, 124  “one or more other products identified using user behavior”);
the first network asset being singular or unique (Hsiao [¶0031] “the model 124, adapting parameters, e.g., weights, reflecting a desired degree of contribution of individual information sources”);
identifying one or more characteristics of the first network asset (Hsiao [¶0038] and FIG. 1, 120 “identify visual features, or characteristics, of each product”);
training a model to maximize relevance between a first network asset and a set of second network assets, the model using semantic representations of the one or more characteristics of the first network asset to identify the set of second network assets (Hsiao [¶0029] “one or more gradient boosted decision trees may be trained as model 124, e.g., a regression model, upon various types, or sources, of information, such as and without limitation visual similarity, social activity, item metadata information, user events, e.g., user clicks, user skips, etc.”)
utilizing the model to generate a set of probability values for the set of second network assets, each probability value indicating a likelihood of user interaction with a second asset of the set of second network assets, the model applying a learned weighted average to the first network asset that is conditioned on a second network asset of the set of second network assets; and
based on the set of probability values, surfacing a recommendation candidate, the recommendation candidate being at least a portion of the set of second network assets (Hsiao [¶0043] and FIG. 2 124 “products A and B, and their features, e.g., visual, social, metadata, etc. features, may be input to model 124 to generate a click prediction, e.g., a probability, or likelihood, that a user might click on product B if it is presented in connection with product A in a set of recommended products for the user.”).
However, Hsiao does not explicitly teach wherein singular or unique refers to items that are sparse and may only be purchased by a single user.

Myberg, in the same field of endeavor teaches wherein singular or unique refers to items that are sparse and may only be purchased by a single user ([p. ii] "in this thesis, recommendations need to be made in a dynamic environment where items are short-lived and unique" [p. 18] "online auctions are very dynamic marketplaces, where the items are unique and short-lived. Moreover, there are usually many bidders willing to buy certain item, whereas only one of them can win the item")

Hsiao and Myberg are both directed towards recommender systems for online e-commerce sites.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hsiao with the teachings of Myberg by generating user recommendations for singular and unique items.  Myberg provides ([p. ii] “Most of the literature on recommender systems assume that items to be recommended are static and non-unique. However, in this thesis, recommendations need to be made in a dynamic environment where items are short-lived and unique”) as motivation over traditional product recommendation services.


Regarding claim 20, the combination of Hsiao and Myberg teaches a computerized system for generating notifications for second network assets contemporaneous with and based on user interactions with a first network asset, the system comprising:
at least one processor; and
computer readable memory storing computer usable instructions that, when executed by the at least one processor, cause the at least one processor to:
receive an indication of a user interaction with a first network asset, the first network asset being singular or unique (Hsiao [¶0026 and FIG. 1 104, 124 “one or more other products identified using user behavior”);
identify one or more characteristics of the first network asset (Hsiao [¶0038] and FIG. 1, 120 “identify visual features, or characteristics, of each product”);
train a model to maximize relevance between a first network asset and a set of second network assets, the model using semantic representations of the one or more characteristics of the first network asset to identify the set of second network assets (Hsiao [¶0029] and FIG. 2, 126 “A model trained using a multimodal model trainer may be used to generate a set of recommendations comprising one or more items”);
utilize the model to generate a set of probability values for the set of second network assets, each probability value indicating a likelihood of user interaction with a second asset of the set of second network assets, the model transforming the first network asset into a second network asset space and determining an inner product between the first network asset and the second network asset of the set of second network assets to determine the probability value; and
based on the set of probability values, surface a recommendation candidate, the recommendation candidate being at least a portion of the set of second network assets (Hsiao [¶0043] and FIG. 2 124 “products A and B, and their features, e.g., visual, social, metadata, etc. features, may be input to model 124 to generate a click prediction, e.g., a probability, or likelihood, that a user might click on product B if it is presented in connection with product A in a set of recommended products for the user.”).
However, Hsiao does not explicitly teach wherein singular or unique refers to items that are sparse and may only be purchased by a single user.

Myberg, in the same field of endeavor teaches wherein singular or unique refers to items that are sparse and may only be purchased by a single user ([p. ii] "in this thesis, recommendations need to be made in a dynamic environment where items are short-lived and unique" [p. 18] "online auctions are very dynamic marketplaces, where the items are unique and short-lived. Moreover, there are usually many bidders willing to buy certain item, whereas only one of them can win the item")

Hsiao and Myberg are both directed towards recommender systems for online e-commerce sites.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hsiao with the teachings of Myberg by generating user recommendations for singular and unique items.  Myberg provides ([p. ii] “Most of the literature on recommender systems assume that items to be recommended are static and non-unique. However, in this thesis, recommendations need to be made in a dynamic environment where items are short-lived and unique”) as motivation over traditional product recommendation services.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2016/0110794).

Regarding claim 5, the combination of Hsiao and Myberg teaches the method of claim 1, wherein the model learns which features are indicative of co-interaction ([¶0026] “Model 124 may be learned, or trained, using a blend of visual similarity and social activity training data determined for a set of products”).  

However, the combination of Hsiao and Myberg does not explicitly teach without employing static entities or groupings.  Hsiao however also does not limit model learning parameters to being based on groupings. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to generate a model without employing static entities or groupings. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (generating a model) to a known device ready for improvement to yield predictable results.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2016/0110794).

Regarding claim 9, the combination of Hsiao and Myberg teaches the method of claim 1, further comprising generating the model (Hsiao [¶0004] “A machine learning component used to generate the model”).

However, the combination of Hsiaoand Myberg does not explicitly teach without explicitly performing mapping operations prior to model generation.  Hsiao also does not explicitly teach performing mapping operations prior to model generation.

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to generate a model without explicitly performing mapping operations prior to model generation. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (generating a model) to a known device ready for improvement to yield predictable results.

Regarding claim 10, the combination of Hsiao and Myberg teaches the method of claim 9, wherein the model iteratively generates estimations of the relevance of recommendation candidates to the first network asset using the one or more characteristics of the first network as set (Hsiao [¶0031] and FIG. 2, 126, 124 “An iterative learning and prediction process may run continuously to provide a never-ending learning of model 124. In each iteration, the latest user events, e.g., user clicks, user skips, etc., may be used to incrementally update the model”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2016/0110794) in view of Myberg, and in further view of Zhu ("Scaling up top-Kcosine similarity search”,2011).

Regarding claim 12, the combination of Hsiao and Myberg teaches the method of claim 1.  However, the combination of Hsiao and Myberg does not explicitly teach wherein the model utilizes a cost function that, when optimized, converges to the logarithm of the cosine similarity between implicit feedback vectors of the first network asset and the recommendation candidate.

Zhu discusses a cosine similarity based classification and retrieval system and teaches that the model utilizes a cost function that, when optimized, converges to the logarithm of the cosine similarity between implicit feedback vectors of the first network asset and the recommendation candidate ([p. 61] “Also, the cosine similarity is very simple and has real meaning; that is, it measures the angle difference of two vectors.”).  Zhu then goes on to explain the benefit of this approach ([p. 61] “This makes the cosine similarity particularly useful for measuring the proximity in high-dimensional space.). In regards to the optimization converging to the logarithm, this is interpreted as an algorithm having at best O(log n) time complexity since the optimization is being performed on the loss function.  Zhu described several cosine similarity functions which have O(log n) complexity ([p. 67] “TOP-DATA, the time cost for maintaining the top-Kpairs can be reduced to O(log K) in the worst.  P. 75 TOP-MATA Therefore, in general, the use of max-heap for the max-first procedure guarantees the high efficiency of TOP-MATA”).  

Hsiao, Myberg, and Zhu are all directed towards a recommendation system.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hsiao and Myberg with the teachings of Zhu by utilizing a cosine similarity model that approached a time complexity of O(log n). The combination would have be obvious because a person of ordinary skill in the art would have determined from the disclosure of Zhu that there is a performance benefit in recommendation systems using a cosine similarity model.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2016/0110794) in view of Myberg, and in further view of Zhu ("Scaling up top-Kcosine similarity search”,2012), and in further view of Patil (US 2016/0092768) and in further view of Ye (“Multicriteria decision-making method based on a cosine similarity measure between trapezoidal fuzzy numbers”,2011).

Regarding claim 13, the combination of Hsiao, Myberg, and Zhu teach the method of claim 12, but do not explicitly teach wherein the set of second network assets is created using collision-based sampling and each term in the cost function is weighted.  

Patil discloses a machine learning based recommendation system and teaches that the set of second network assets is created using collision-based sampling ([¶0057 and FIG. 1 108 In various embodiments, a minhash algorithm may be utilized to determine similarity between application sets.]. It should be obvious to one of ordinary skill in the art that minhashing is a very common collision-based sampling technique and therefore the claimed invention is anticipated.  In Patil several embodiments of the recommendation system are disclosed, with the primary variation being the classification algorithm. 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hsiao, Myberg, and Zhu, with that of Patil by using a minhashing algorithm in a recommendation system. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from the disclosure of Patil that there is a performance benefit in recommendation systems using minhashing.

The combination of Hsiao, Myberg, Zhu, and Patil however does not teach where each term in the cost function is weighted.  

Ye discloses a low level machine learning approach based on cosine similarity and teaches that each term in the cost function is weighted [p. 275 section 4.1 Usually, there are two categories of criteria including a benefit criterion and a cost criterion. Section 4.2 The weight vector of criteria for the different importance of each criterion is given as the fuzzy weight vector].

It would have been obvious to a person of ordinary skill in the art, to combine the teachings of Hsiao, Myberg, Zhu, and Patil with that of Ye by using a weighted cost function in tandem with a cosine similarity function which this depends on. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from the disclosure of Zhu and Patil that a cosine similarity function and minhashing function both increase the performance of a recommendation system, and from the disclosure of Ye would be able to determine that a weighted cost function in tandem with a cosine similarity function increases the accuracy of the cosine similarity function.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Myberg, and in further view of Fleureau (US 2016/ 0091341). 

Regarding claim 14, the combination of Hsiao and Myberg teaches the method of claim 1 as well as the first network asset (Hsiao [¶0031] “the model 124, adapting parameters, e.g., weights, reflecting a desired degree of contribution of individual information sources”) and the recommendation candidate (Hsiao [¶0026] and FIG. 1 104, 124 “one or more other products identified using user behavior”), however Hsiao does not explicitly teach wherein the model utilizes a cost function that, when optimized, converges to a Monte-Carlo estimate of the loss between implicit feedback vectors.

Fleureau who discusses a probabilistic based approach for object localization, teaches that the model utilizes a cost function that, when optimized, converges to a Monte-Carlo estimate of the loss between implicit feedback vectors ([¶0095] “the above defined cost function can make use of all the distance information at the same time to robustify a final estimation of the anchors. Moreover, since the auto-calibration process does not suppose strong duration constraints, Monte-Carlo iterations can also be performed to more accurately estimate Ĝij and obtain better final results.”).
While Fleureu does not explicitly discuss a recommendation system, they do explicitly describe the benefits of using a Monte-Carlo estimate in a probabilistic matrix oriented problem.  

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a Monte-Carlo estimate in a probabilistic matrix oriented problem. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from the disclosure of Fleureu that since the instant application specification discloses the possibility of using and returning multiple distance vectors, one of ordinary skill in the art would associate this terminology with matrix math and therefore it would be obvious to combine these two methods.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Myberg, in further view of Fleureau and in further view of Patil (US 2016/ 0092768).

In regards to claim 15, the combination of Hsiao, Myberg, and Fleureau teach the method of claim 14, however they do not explicitly teach wherein the set of second network assets is created using collision-based sampling and each term in the cost function is weighted.  

Patil, in the same field of endeavor, teaches set of second network assets is created using collision-based sampling ([¶0057] and FIG. 1 108.  “In various embodiments, a minhash algorithm may be utilized to determine similarity between application sets.”). It should be obvious to one of ordinary skill in the art that minhashing is a very common collision-based sampling technique and therefore the claimed invention is anticipated.  In Patil several embodiments of the recommendation system are disclosed, with the primary variation being the classification algorithm.

Hsiao, Myberg, and Patil are all directed to recommendation systems.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a collision-based sampling method in a recommendation system. Patil teaches that there is a performance benefit in recommendation systems using collision-based sampling.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Myberg, and in further view of Chen ("Recommender systems based on user reviews: the state of the art",2014).

Regarding claim 16, the combination of Hsiao and Myberg teaches the method of claim 1. However, the combination of Hsiao and Myberg does not explicitly teach wherein the model applies a learned weighted average to the first network asset that is conditioned on a second network asset of the set of second network assets.

Chen discloses a machine learning based recommendation system, wherein Chen teaches wherein the model applies a learned weighted average to the first network asset that is conditioned on a second network asset of the set of second network assets ([p. 114] “For a review rj,A from the review set RA of a candidate product A (j ∈ 1,...,|RA|), its relevance to the target user i is defined by Zi,rj,A… Then, a weighted average of the product’s ratings is computed to indicate its potential interest to the user, for which Zi,rj,A is the rating’s weight.”).  In this example the user is being interpreted as the first network asset, and the review is being interpreted as the second network asset.  Chen also discloses the benefit to using weighted averages ([p. 114] “They find that the approach using weighted ratings with topic profiles is better than non-personalized product ranking”)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hsiao and Myberg with the teachings of Chen by applying a weighted average based on a second asset to a first asset in a recommendation system. Chen teaches that recommendation systems give better results when using weighted averages to classify relationships between entities.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Myberg, and in further view of Sedhain (US 2015/0379609).

Regarding claim 17, the combination of Hsiao and Myberg teaches the method of claim 1.  However, the combination of Hsiao and Myberg does not explicitly teach wherein the model transforms the first network asset into a second network asset space and determine an inner product between the first network asset and a second network asset of the set of second network assets to determine the probability value.

Sedhain discusses a machine learning based recommendation system based on user feedback and teaches that the model transforms the first network asset into a second network asset space ([¶0048] vectors 305 and 306 (or a transpose thereof) are combined) and determine an inner product between the first network asset and a second network asset of the set of second network assets to determine the probability value ([¶0038] “The operators MM1 and MM2 in FIG. 2 represent generalized matrix multiplications and permit any similarity metric over two vectors as well as the standard inner product.”).
	Both inventions aim to create an optimized method of generating recommendations based on user feedback, therefore it would be obvious to one of ordinary skill in the art to implement Sedhain’s suggestion of using inner product in Hsiao’s teaching.  As Hsiao states ([¶0034] “it should be apparent that other types of models may be generated using model learning”).  Furthermore the benefit of having multiple algorithms available for specific use-cases in a broad recommendation system, and furthermore the application of well-known statistical routines such as inner product should be obvious to one of ordinary skill in the art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Myberg, and in further view of Azhuvath (US 2016/0275594).

Regarding claim 18, the combination of Hsiao and Myberg teaches the method of claim 1. However, the combination of Hsiao and Myberg does not explicitly teach wherein the model utilizes the semantic representations to identify the set of second network assets using k nearest neighbor analysis, algorithms, or operations.
	Azuvath discusses a machine learning based recommendation system and teaches that the model utilizes the semantic representations to identify the set of second network assets using k nearest neighbor analysis, algorithms, or operations ([¶0102] and FIG. 3, 330 “further, the classification algorithm may comprise decision trees, random forest, k nearest neighbor, support vector machines.”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hsiao and Myberg with the teachings of Azuvath by using k-nearest neighbors in a recommendation system. Azuvath teaches that there is a use-case specific performance benefit to using alternate machine learning algorithms in recommendation systems, one of those algorithms being k-nearest neighbors.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720. The examiner can normally be reached M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124       
                                                                                                                                                                                                 /MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124